 Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 1 of 26 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

                                          CASE NO.:



  SANDY OESTRIECHER and KURT
  OESTRIECHER, her husband,

            Plaintiffs,

  vs.

  THE GOODYEAR TIRE AND RUBBER
  COMPANY, a foreign corporation; and
  SUMITOMO RUBBER USA, LLC., a foreign
  limited liability company formerly known as
  GOODYEAR DUNLOP TIRES NORTH
  AMERICA, LTD., a foreign corporation;

           Defendants.
  _________________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        COME NOW the Plaintiffs, SANDY OESTRIECHER and KURT OESTRIECHER, her

husband, by and through their undersigned attorneys, and file this Complaint and Demand for Jury

Trial to sue Defendants, THE GOODYEAR TIRE & RUBBER COMPANY, a foreign

corporation; and SUMITOMO RUBBER USA, LLC., a foreign limited liability company formerly

known as GOODYEAR DUNLOP TIRES NORTH AMERICA, LTD., a foreign corporation,

(both Defendants hereinafter collectively referred to as “Goodyear” or “Defendants”), and allege:
 Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 2 of 26 PageID 2




                                         INTRODUCTION

       1.      Sandy Oestriecher and Kurt Oestriecher bring this products liability action to

recover damages for the personal injuries Sandy Oestriecher suffered in Florida when the tread

separated from the original equipment Goodyear G670 RV tire on their recreational vehicle

causing a catastrophic failure of the tire at issue and a catastrophic crash of the RV. Sandy

Oestriecher suffered catastrophic injuries that has left her with permanent scarring, deformity, and

other significant consequences. The defective tire was designed, manufactured, distributed, and

placed into the stream of commerce by Goodyear.

                                         THE PARTIES

       2.      Plaintiff, Sandy Oestriecher, is domiciled in Alexandria, Louisiana. Plaintiff Sandy

Oestriecher is therefore a citizen of Louisiana for the purposes of 28 U.S.C. § 1332.

       3.      Plaintiff, Kurt Oestriecher, is domiciled in Alexandria, Louisiana. Plaintiff Kurt

Oestriecher is therefore a citizen of Louisiana for the purposes of 28 U.S.C. § 1332.

       4.      Defendant, The Goodyear Tire & Rubber Company, is a corporation incorporated

in the state of Ohio with its principal place of business in Ohio. The Goodyear Tire & Rubber

Company is therefore a citizen of Ohio for the purposes of 28 U.S.C. § 1332. Further, the Goodyear

Tire & Rubber Company is a foreign corporation doing business throughout the State of Florida,

for which it receives substantial revenue, having its principal place of business located at 200

Innovation Way, Dept. 616, Akron, Ohio 44316. The Goodyear Tire & Rubber Company has

registered with the Florida Department of State and has appointed a registered agent for service of

process in Florida, to wit: Corporation Service Company, 1201 Hays Street, Tallahassee, FL

32301-2525.

       5.      Defendant, Sumitomo Rubber USA, LLC, was and is a foreign limited liability

company doing business in the State of Florida. Sumitomo Rubber USA, LLC’s sole member is

                                                 2
 Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 3 of 26 PageID 3




SRI America, Inc., a corporation incorporated in the State of Delaware with its principal place of

business in California. Defendant Sumitomo Rubber USA, LLC, is therefore a citizen of both

Delaware and California for the purposes of 28 U.S.C. § 1332.

       6.      Both of the Defendants, separately and together, cooperated to design, manufacture,

construct, distribute, market, promote, and otherwise place the subject tire into the stream of

commerce, onto the recreational vehicle driven by Kurt Oestriecher during the subject crash, to be

described further below.

                                  JURISDICTION AND VENUE

       7.      This Court has jurisdiction over the Plaintiffs’ claims based on diversity of

citizenship under 28 U.S.C. § 1332(a)(1). Complete diversity exists because each plaintiff is a

citizen of a different state than each defendant. Further, the amount in controversy exceeds

$75,000, as this action seeks damages arising from severe internal and orthopedic injuries suffered

by Plaintiff Sandy Oestriecher.

       8.      This Court further has specific jurisdiction over the Plaintiffs’ claims through the

application of Florida’s long arm jurisdiction statute, Florida Stat. Ann. 48.193, because

Defendants caused injury to the Plaintiffs within the state of Florida at a time when Defendants

were engaged in solicitation or service activities within the state of Florida and products serviced

and manufactured by the Defendants were used and consumed within the state of Florida in the

ordinary course of commerce, trade, and use.

       9.      The Oestriechers initially filed suit in the Middle District of Florida on July 3, 2019

with case number 3:19-cv-00798-J-39PDB.

       10.     At the time of filing the original suit, the parties’ citizenship was as stated in

paragraphs 2 through 5 of this Complaint, but the original and amended suit omitted some of these




                                                 3
 Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 4 of 26 PageID 4




allegations. As a result, the District Court dismissed the case without prejudice to refiling a new

case with sufficient allegations.

       11.     The Court’s dismissal without prejudice was affirmed on appeal in an opinion that,

under Rule 41 of the Federal Rules of Appellate Procedure, became final on April 20, 2020 when

mandate issued.

       12.     Venue is appropriate in this District pursuant to 28 U.S.C. § 1391(b)(2), because a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this District.

       13.     In addition to the above, Defendants submitted themselves to personal jurisdiction

in this Court by at all times material purposely availing themselves by doing personally, or through

their agents, the following acts creating systematic and continuous contacts and affiliations such

that Defendants are at home in the state of Florida:

               (a)     Because Defendants directly target marketing to, and franchise within,
                       Florida, and set prices in the Florida market in conjunction with contracts
                       between Defendants and Florida businesses;

               (b)     Because the Plaintiffs’ causes of action arise from Defendants activities
                       related to the manufacture and research and development and design
                       implementation and testing and in-field monitoring and warranting and
                       warning dissemination in relation to tires such as the G670 RV tire, size
                       295/80 R 22.5, load range H, which failed in a catastrophic manner in
                       Florida;

               (c)     Because Defendants participated in the design and manufacture of the
                       defectively designed and manufactured tire which failed in a catastrophic
                       manner in Florida that resulted in the damages suffered by the Plaintiffs as
                       set forth below;

               (d)     Because the Plaintiffs’ causes of action arise from Defendants’ activities
                       related to the design of tires made with patented technology invented by the
                       employees of Defendants’, and such tires include the G670 RV tire, size
                       295/80 R 22.5, load range H, which was purchased as part of a recreational
                       vehicle by Kurt Oestriecher and/or Sandy Oestriecher and which failed in a
                       catastrophic manner in Florida, as well as countless tires directed into the
                       Florida market;

               (e)     Because the Plaintiffs’ causes of action in this case are based, in part, on the

                                                   4
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 5 of 26 PageID 5




                fact that Defendants placed the tire at issue, which Defendants designed,
                into the stream of commerce with the expectation that it would be used by
                consumers in the forum state;

          (f)   Because Defendants are aware that the stream of commerce will sweep their
                tires into Florida;

          (g)   Because, beyond placing the Defendants’ tire at issue into the stream of
                commerce, Defendants have also engaged in additional conduct that
                indicates an intent to serve the market in Florida;

          (h)   Because Defendants additional conduct indicates an intent to serve the
                market in Florida during the period from November of 2001 through July
                of 2018 including advertising in Florida through national advertising that
                has intentionally pervaded into Florida, and through specific marketing
                efforts particularly targeted at Florida, including advertising focused on
                events in Florida;

          (i)   Because, during the period from November 2001 through July of 2018,
                Defendants spent millions of dollars marketing Defendants’ tires in Florida,
                including both Florida-specific promotions and national marketing that
                pervades into Florida;

          (j)   Because, during the period from November 2001 through July of 2018,
                Defendants have routinely performed in-field service and monitoring of
                tires (including performing warranting, recalling, and technical service) in
                Florida;

          (k)   Because, during the period from November 2001 through July of 2018,
                Defendants trained personnel at Defendants’ tire dealerships in Florida in
                tire workmanship and materials standards applicable to the tires they
                manufactured;

          (l)   Because, during the period from November of 2001 through July of 2018,
                Defendants gathered data about their tire lines’ performance in Florida and
                used that data in the redesign of its products;

          (m)   Because Defendants have held patents and trademarks which they demand
                must be honored and enforced in Florida;

          (n)   Because of Defendants’ additional conduct indicating an intent to serve the
                market in Florida which includes establishing channels for providing
                regular advice to customers in Florida;

          (o)   Because Defendants have employed Florida residents, and Defendants have
                recruited Florida residents for employment in Florida and beyond Florida;



                                         5
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 6 of 26 PageID 6




          (p)    Because Defendants have had Area Sales Managers assigned to areas
                 including Florida at some time between November 2001 through July of
                 2018;

          (q)    Because Defendants have had multiple Area Sales Managers assigned to
                 multiple areas that have included different locations within Florida at some
                 time between November 2001 through July of 2018;

          (r)    Because Defendants have had Regional Sales Managers assigned to regions
                 including Florida at some time between November 2001 through July of
                 2018;

          (s)    Because Defendants have had multiple Regional Sales Managers assigned
                 to multiple regions that have included different locations within Florida at
                 some time between November of 2001 through July of 2018;

          (t)    Because Defendants have had Strategic Accounts Managers assigned to
                 accounts in Florida at some time between November of 2001 through July
                 of 2018;

          (u)    Because Defendants’ have had Sales Analysts whose responsibilities
                 included analyzing sales in Florida;

          (v)    Because Defendants have had Retail Sales Representatives whose territories
                 included Florida;

          (w)    Because Defendants have contracted with hundreds of individuals residing
                 in Florida and businesses in Florida pursuant to contracts to be performed,
                 at least in part, in Florida;

          (x)    Because Defendants’ additional conduct indicating an intent to serve the
                 market in Florida includes marketing tires in Florida through a network of
                 Florida distributors who serve as Defendants’ sales agents in Florida;

          (y)    Because Defendants have had accounts with tire distributors in Florida at
                 some time between November of 2001 through July of 2018;

          (z)    Because Defendants have had accounts with tire dealerships in Florida at
                 some time between November of 2001 through July of 2018;

          (aa)   Because Defendants have had accounts with tire wholesalers in Florida at
                 some time between November of 2001 through July of 2018;

          (bb)   Because Defendants have had accounts related to advertising and marketing
                 directed specifically into Florida markets;

          (cc)   Because Defendants own the interactive website at www.goodyear.com,

                                          6
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 7 of 26 PageID 7




                 hold the copyright associated with the website, and control the content on
                 the website;

          (dd)   Because the website at www.goodyear.com offers guidance to customers
                 including customers in Florida through the following features:

                  i. selection of Defendants’ tires offered for sale, including Defendants’
                     tires which are offered for sale in Florida;

                 ii. registration of tires with Defendants;

                 iii. promotions to obtain discounts or rewards for the purchase of
                      Defendants’ tires; and

                 iv. location of tire dealers, including tire dealers in Florida which customers
                     on the website can be directed to for purchasing Defendants’ tires in
                     Florida;

          (ee)   Because the website at www.goodyear.com has a “Let’s Chat” feature
                 offering live customer service including for customers in Florida;

          (ff)   Because Defendants own, hold the copyright to, and control the content of
                 the website at www.goodyear.com, offers guidance to customers (including
                 customers in Florida) through the following features:

                  i. a “shop for tires” features;

                 ii. a “find a store” feature which directs customers to sellers of Defendants’
                     products or services, including tire or tire-service providers in Florida;

                 iii. a feature promoting the benefits of joining the Defendants’ programs
                      referenced in the website;

                 iv. a feature enabling customers to send emails and receive answers to
                     questions;

                 v. a feature enabling customers to “chat online” with a “team member”;
                    and

                 vi. a feature permitting customers to create their own special accounts.

          (gg)   Because Defendants designed the tire at issue, which failed in a catastrophic
                 manner in Florida;

          (hh)   Because Defendants have contacts with Florida such that Defendants have
                 purposefully availed themselves of the benefits and privileges of doing
                 business in Florida;

                                            7
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 8 of 26 PageID 8




          (ii)   Because Defendants do business in Florida and have purposefully availed
                 themselves of the rights associated with doing business in Florida;

          (jj)   Because, during the period from November of 2001 through July of 2018,
                 Defendants have been as a party in numerous civil actions in state and
                 federal courts in Florida where the suits have asserted that the failure of
                 Defendants’ tires caused injury, death, or other damage;

          (kk)   Because, during the period from November of 2001 through July of 2018,
                 Defendants have on numerous occasions honored contractual and common
                 law duties to defend and indemnify retail sellers of Defendants’ tires in
                 Florida courts when the retail seller was sued in Florida courts;

          (ll)   Because, during the period from November of 2001 through July of 2018,
                 Defendants have been involved in sufficient litigation in Florida involving
                 Defendants’ tires which have been associated with crashes such that
                 Defendants can anticipate being hailed into court in Florida based on
                 crashes which occurred in Florida;

          (mm) Because, during the period from January of 2000 through July of 2018,
               Defendants have directly or indirectly sold millions of tires in Florida and
               generated millions of dollars in sales in Florida;

          (nn)   Because, during the period from November of 2001 through July of 2018,
                 Defendants made efforts to serve, directly and indirectly, the market for tires
                 in Florida and the 49 other states;

          (oo)   Because, during the period from November of 2001 through July of 2018,
                 Defendants engaged in the voluntary interstate sale for profit of the G670
                 RV tire, size 295/80 R 22.5, load range H tire line;

          (pp)   Because Defendants engage in national marketing of their products that
                 intentionally pervade into the Florida market;

          (qq)   Because Defendants target marketing specific to Florida;

          (rr)   Because Defendants oversee aspects of their product warranty process from
                 within Florida;

          (ss)   Because Defendants send recall notices related to safety defects in Florida;

          (tt)   Because Defendants direct Florida customers to approved GOODYEAR
                 service centers to have recall work performed in products initially sold into
                 various states but located in Florida at the time of the necessary recall repair
                 and replacement work;



                                            8
 Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 9 of 26 PageID 9




               (uu)    Because Defendants direct their customers to dealers in Florida for critical
                       safety related tasks of performing recall work and tire service bulletin
                       services;

               (vv)    Because Defendants direct customers to dealers in Florida and have
                       delegated the legally mandated safety related responsibility gathering Early
                       Warning Data to dealers in Florida;

               (ww) Because Defendants have contacts with Florida such that Defendants
                    reasonably anticipate being hailed into Court in Florida;

               (xx)    Because this Court's exercise of jurisdiction over Defendants does not
                       violate Defendants constitutional rights under the Due Process Clause;

               (yy)    Because this Court's exercise of jurisdiction over Defendants does not
                       violate the traditional notions of fair play and substantial justice;

               (zz)    Because Defendants are registered to do business in Florida and have
                       registered agents for service of legal process in Florida; and

               (aaa)   Because the Florida standard for exercising specific personal jurisdiction in
                       a non-product-liability tort case where the nonresident Defendant's disputed
                       conduct extended into Florida is set forth in the Florida Statutes, at Fla. Stat.
                       §48.193.


                                  GENERAL ALLEGATIONS

       14.     On July 20, 2016, Kurt Oestriecher purchased a used 2013 Monaco Diplomat

recreational vehicle (hereinafter referred to as “the vehicle” or “the subject vehicle”). At the time

of purchase, the subject vehicle was equipped with its original equipment Goodyear tires.

       15.     Monaco Coach Corporation, who is not a party to this action, designed and

manufactured the subject vehicle. At the time of manufacture, the subject vehicle was equipped

with Goodyear G670 RV tires, size 295/80 R 22.5, load range H, which Goodyear provided

specifications for the design of the Diplomat.

                                           The Accident

       16.     In July, 2018, Kurt and Sandy Oestriecher were visiting their adult daughter in

Jacksonville, Florida, and were and had been residing in the subject vehicle at the Pecan Park RV

                                                  9
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 10 of 26 PageID 10




Resort in Jacksonville, Florida. While in Florida, Kurt Oestriecher performed a visual inspection

of the subject vehicle, including an inspection of all tires on the vehicle, every time it was driven

in the Jacksonville, Florida area.

        17.     On July 14, 2018, Kurt Oestriecher performed a visual inspection of the subject

vehicle at the Pecan Park RV Resort in Jacksonville, Florida, including an inspection of all tires

on the subject vehicle. After leaving Pecan Park RV Resort on the morning of July 14, 2018, Kurt

Oestriecher operated the subject vehicle with due care along I-10 westbound through Baker

County, Florida at Glen Saint Mary with his vehicle on cruise control. Sandy Oestriecher was in

the front passenger seat. Both were properly utilizing their available and operational seatbelts.

        18.     At that time and place, the front right tire of the subject vehicle without warning

suffered a catastrophic tread separation. Kurt Oestriecher felt the tire failure and tapped his brakes

to release the cruise control.

        19.     As a direct and proximate cause of the catastrophic failure of the tire, the subject

vehicle became impossible to steer, Kurt Oestriecher lost control of the subject vehicle, and the

vehicle veered off the roadway to the right shoulder, into trees along the north side of the road just

east of mile marker 327 on I-10 in Baker County, Florida. Defendants’ tire was used and failed in

the State of Florida.

        20.     After the vehicle came to rest, Kurt Oestriecher saw that Sandy Oestriecher was

significantly behind him trapped beneath debris. Because of catastrophic damage to the vehicle,

he could not get to her but talked to her until help arrived.

        21.     Sandy Oestriecher suffered significant injuries as a result of the crash, including

five amputated toes, two broken ribs, punctured lungs, closed reduction surgery on her right arm,

open reduction surgery on her right leg, and additional surgery on her left leg. Sandy Oestriecher’s

injuries occurred in the State of Florida.

                                                  10
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 11 of 26 PageID 11




       22.     Sandy Oestriecher was airlifted from the accident scene to the University of Florida

Shands Hospital in Jacksonville, Florida, where she was hospitalized for two weeks for the above-

described and additional urgent medical care. After she was discharged from Shands Hospital,

Sandy Oestriecher spent an additional week at Brooks Rehabilitation Hospital in Jacksonville,

Florida to receive further treatment for her injuries. She underwent significant orthopedic care and

physical therapy in an attempt to recover as fully as possible. Sandy Oestriecher’s injuries were

initially, extensively and principally treated in the State of Florida.

       23.     Sandy Oestriecher’s leg and foot area is now permanently and visibly disfigured,

her mobility is permanently and significantly limited, and she has suffered significant and

permanent scarring.

       24.     Kurt Oestriecher has suffered the loss of consortium of his wife, Sandy Oestriecher.

              The Defective Goodyear Tire and Goodyear’s Knowledge Thereof

       25.     The tire at issue in this litigation, hereinafter referred to as the “subject tire,” was

positioned on the front right position of the subject vehicle on July 14, 2018 and was an original

equipment fitment Goodyear G670 RV, size 295/80 R 22.5, load range H. The DOT code on the

subject tire was DANU2CAW3312. It was manufactured by Dunlop Tire Corporation in Buffalo,

New York during the 33rd week of 2012.

       26.     At all times material hereto, the Defendants, Goodyear, adopted a design process

and a manufacturing process for the subject tire which was not common, usual, customary, prudent

or in accordance with established industry standards relating to the design and manufacture of

similar tires with similar intended and/or foreseeable functions.

       27.     At all times material hereto, the subject tire was designed and manufactured without

adequate consideration for tire failure, tread and belt separation and resulting loss of vehicle




                                                  11
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 12 of 26 PageID 12




control while being used under intended and/or reasonably foreseeable conditions, or in an

intended and/or reasonably foreseeable manner.

       28.     At all times material hereto, the Defendants, Goodyear, failed to perform testing

adequate to determine the circumstances under which the subject tire was likely to fail or suffer

tread and belt separation and cause resulting loss of vehicle control while being used under

intended and/or reasonably foreseeable conditions, or in an intended and/or reasonably foreseeable

manner.

       29.     The Defendants, Goodyear, designed, manufactured, and placed the subject tire into

the stream of commerce, intending that it be used in the manner that it was being used at the time

the above-mentioned failure, tread and belt separation, and injuries occurred.

       30.     At all times material hereto, the subject tire was maintained and inspected as often

as a reasonably prudent person would have done under the same or similar circumstances, and at

no time material hereto was the subject tire subjected to any unintended and/or unforeseeable

conditions.

       31.     The subject tire was in substantially the same defective condition at the time of the

above-mentioned failure and/or tread and belt separation as it was when it left Goodyear’s

possession or control.

       32.     The G670 tire line is the successor to a prior Goodyear tire line—the G159—which

proved to be defective and dangerous in the field. G159 tires have caused many crashes from the

late 1990s and continuing through today. As a result, multiple RV manufacturers issued recalls

for motorhomes equipped with G159 tires in the early 2000s, and replaced those tires with RV

tires produced by a Goodyear competitor.

       33.     The G159 tires were and are dangerously susceptible to catastrophic failure because

they were not originally designed to be used on RVs. Instead, the G159 line was actually designed

                                                12
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 13 of 26 PageID 13




to be used on small trucks—like those used by UPS or Federal Express—to deliver packages

within cities. Additionally, the G159 was only speed-rated for continuous use at 65 miles per hour.

       34.     Nonetheless, in an effort to expand market share and increase profits, Goodyear

purposefully marketed the G159 to be used on RVs and represented that the tire was safe for

continuous use at 75 miles per hour—a full 10 miles per hour higher than the actual safe usage.

       35.     The G159 tires’ unsuitable design characteristics for RV usage—including overly

thick treads with wide belts—caused extreme heat within the tires and resulted in severe internal

damage and degradation, as well as accelerated aging. Goodyear was well-aware of these

problems, as they frequently manifested as the root cause of the many crashes caused by

catastrophic G159 tire failures in the field.

       36.     Goodyear subsequently introduced the G670 tire line in the early 2000s, marketing

the line as having been completely re-designed to perform better on RVs.

       37.     In reality, however, the G670 tire line shared many of the same design flaws as

those present in the G159 model tires. This is particularly true with respect to size 295/80 G670

tires, including the subject tire, which were produced at Goodyear’s former production facility in

Buffalo, New York.

       38.     Notably, the size 295 tires were built in a manner that was more similar to the

predecessor G159 tires than they were to smaller sizes of the G670 tires produced at other

Goodyear facilities. Among other similarities with the G159, the size 295 G670 tires had a thicker

tread depth, wider top belt, and a thinner inner liner when compared with G670 tires produced

elsewhere.

       39.     Due to its many similarities to the G159 tire, the size 295 G670 tire has also proven

to be dangerous and unsafe in the field. Specifically, just like G159 tires, size 295 G670 tires have

proven to be subject to dangerously high operating temperatures and accelerated aging, causing

                                                 13
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 14 of 26 PageID 14




internal damage and degradation, in addition to many catastrophic tire failures and crashes,

including the subject incident.

        40.     Goodyear has long known that size 295 G670 tires are dangerous and unsafe for

use on RVs.       This knowledge has come from many sources, including internal testing,

investigations into field failures and crashes, and from correspondence and communications with

plaintiffs injured or killed due to 295 G670 tire failures.

        41.     Directly or through their agents, Defendants market and sell the size 295 G670 tire

in the State of Florida.

        42.     Consumers such as Plaintiffs use Defendants’ size 295 G670 tire on roads and

highways in the State of Florida.

                               The Negligent Manufacturing Plant

        43.     The failed tire was negligently manufactured at Goodyear’s Tonawanda, New York

tire plant, was negligently designed, was negligently inspected, and was deceptively and

unconscionably sold by Goodyear in breach of quality assurances.

        44.     Considering the number of tires Goodyear was producing in 2012 at Goodyear’s

Tonawanda plant, and considering the number of tire inspectors and classifiers assigned with the

task of inspecting those tires, Goodyear negligently understaffed its quality control and tire

inspecting personnel.

        45.     The failed tire reflects Goodyear’s neglect of its quality assurance policy at the

Tonawanda plant, and this neglect is part of a pattern of unconscionable and dangerous conduct at

the Tonawanda plant.

        46.     At the time it designed and manufactured the failed tire and its components,

Goodyear had a duty to Plaintiffs and others similarly situated to carefully staff the tire design,

manufacturing, and quality control positions and had a further duty to Plaintiffs and others

                                                  14
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 15 of 26 PageID 15




similarly situated to carefully train its employees involved in the tire design and manufacturing

processes, including the quality control processes at the Tonawanda plant where the tire was

manufactured. Goodyear breached these duties.

                                     CAUSES OF ACTION

                              COUNT I
   STRICT LIABILITY AGAINST GOODYEAR – MANUFACTURING DEFECT(S)

       47.     The Plaintiffs re-adopt and re-allege paragraphs 1 through 46 above.

       48.     Product: The Goodyear G670 RV tire, size 295/80 R 22.5, load range H originally

equipped on Plaintiffs’ subject vehicle was designed, manufactured, distributed and placed into

the stream of commerce by Goodyear.

       49.     Defect: At the time the subject tire was manufactured and placed into the stream of

commerce by Goodyear, it contained manufacturing defect(s), including but not limited to an

overly thin inner liner coupled with a thick tread depth and a wide top belt, which were

unreasonably dangerous to persons such as the Plaintiffs, Kurt Oestriecher and Sandy Oestriecher,

who were intended and/or foreseeable users.

       50.     As a result of the manufacturing defect(s), the subject tire failed to perform as safely

as an ordinary consumer would expect when utilizing the subject tire in an intended and/or

reasonably foreseeable manner.

       51.     Causation: The manufacturing defect(s) in the subject tire were the direct and

proximate cause of the catastrophic tire failure, and/or tread and belt separation, which caused the

subject vehicle to leave the road and which resulted in the subject accident.

       52.     The manufacturing defect(s) in the subject tire were the direct and proximate cause

of Kurt Oestriecher and Sandy Oestriecher’s injuries and damages.




                                                 15
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 16 of 26 PageID 16




       53.     Damages: Plaintiff, Sandy Oestriecher, has suffered personal injuries, property

damage and other losses and seeks all damages recoverable under law, including for (a) bodily

injury and any resulting pain and suffering, disability or physical impairment, disfigurement,

mental anguish, inconveniences or loss of capacity for the enjoyment of life, experienced in the

past or to be experienced in the future; (b) the expense of hospitalization, medical and nursing care

and treatment necessarily or reasonably obtained in the past or to be so obtained in the future; (c)

any earnings or working time lost in the past and any loss of ability to earn money in the future;

and (d) any damage to her vehicle or other personal property.

       54.     Plaintiff, Kurt Oestriecher, at all times material was legally married to Plaintiff

Sandy Oestriecher.

       55.     As a direct and proximate result of the strict liability of Defendants, Kurt

Oestriecher has been in the past and will be in the future deprived of the comfort, care, consortium,

companionship, society, attention and services of his lawful wife, Sandy Oestriecher, and has

suffered property damage and other losses and seeks all such damages recoverable under law.

       WHEREFORE, the Plaintiffs, Sandy Oestriecher and Kurt Oestriecher, her husband,

demand judgment for damages against the Defendants, Goodyear, and further demand trial by jury.

                                COUNT II
          STRICT LIABILITY AGAINST GOODYEAR – DESIGN DEFECT(S)

       56.     The Plaintiffs re-adopt and re-allege paragraphs 1 through 46 above.

       57.     Product: The Goodyear G670 RV tire, size 295/80 R 22.5, load range H originally

equipped on Plaintiffs’ subject vehicle was designed, manufactured, distributed and placed into

the stream of commerce by Goodyear.

       58.     Defect: At the time the subject tire was designed and manufactured and placed into

the stream of commerce by Goodyear, it contained design defect(s), including but not limited to



                                                 16
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 17 of 26 PageID 17




the design of an overly thin inner liner coupled with a thick tread depth and a wide top belt, which

were unreasonably dangerous to persons, such as the Plaintiffs, Kurt Oestriecher and Sandy

Oestriecher, who were intended and/or foreseeable users.

       59.     As a result of the design defect(s), the subject tire failed to perform as safely as an

ordinary consumer would expect when utilizing the subject tire in an intended and/or reasonably

foreseeable manner, and/or the risk of danger inherent in the design of the subject tire outweighed

the benefits of that design.

       60.     Causation: The design defect(s) in the subject tire were the direct and proximate

cause of the catastrophic tire failure, and/or tread and belt separation, which caused the subject

vehicle to leave the road and which resulted in the subject accident.

       61.     The design defect(s) in the subject tire were the direct and proximate cause of Kurt

Oestriecher and Sandy Oestriecher’s injuries and damages.

       62.     Damages: Plaintiff, Sandy Oestriecher, has suffered personal injuries, property

damage and other losses and seeks all damages recoverable under law, including for (a) bodily

injury and any resulting pain and suffering, disability or physical impairment, disfigurement,

mental anguish, inconveniences or loss of capacity for the enjoyment of life, experienced in the

past or to be experienced in the future; (b) the expense of hospitalization, medical and nursing care

and treatment necessarily or reasonably obtained in the past or to be so obtained in the future; (c)

any earnings or working time lost in the past and any loss of ability to earn money in the future;

and (d) any damage to her vehicle or other personal property.

       63.     Plaintiff, Kurt Oestriecher, at all times material was legally married to Plaintiff

Sandy Oestriecher.

       64.     As a direct and proximate result of the strict liability of Defendants, Kurt

Oestriecher has been in the past and will be in the future deprived of the comfort, care, consortium,

                                                 17
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 18 of 26 PageID 18




companionship, society, attention and services of his lawful wife, Sandy Oestriecher, and has

suffered property damage and other losses and seeks all such damages recoverable under law.

       WHEREFORE, the Plaintiffs, Sandy Oestriecher and Kurt Oestriecher, her husband,

demand judgment for damages against the Defendants, Goodyear, and further demand trial by jury.


                                    COUNT III
                      STRICT LIABILITY AGAINST GOODYEAR –
                     DEFECTIVE WARNING(S) / INSTRUCTIONS(S)

       65.     The Plaintiffs re-adopt and re-allege paragraphs 1 through 46 above.

       66.     Product: The Goodyear G670 RV tire, size 295/80 R 22.5, load range H originally

equipped on Plaintiffs’ subject vehicle was designed, manufactured, distributed and placed into

the stream of commerce by Goodyear.

       67.     Defect: At the time the subject tire was designed and manufactured and placed into

the stream of commerce by Goodyear, it lacked and/or contained defective warning(s) and

instructions which rendered the subject tire unreasonably dangerous to persons, such as the

Plaintiffs, Kurt Oestriecher and Sandy Oestriecher, who were intended and/or foreseeable users.

       68.     At all times material hereto, the subject tire was maintained and inspected and the

warning(s) and instructions investigated and comprehended as often and as completely as a

reasonably prudent person would have done under the same or similar circumstances, and at no

time material hereto was the subject tire subjected to any unintended and/or unreasonable

conditions.

       69.     At all times material hereto, the use of the subject tire in a manner that was intended

and/or reasonably foreseeable by Goodyear, involved substantial dangers that would not be readily

recognized by an ordinary user of the subject tire.




                                                 18
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 19 of 26 PageID 19




       70.     At all times material hereto, this danger(s) was known or knowable by Goodyear

in light of the generally recognized and prevailing best scientific knowledge available at the time

of the design, manufacture, and distribution of the subject tire.

       71.     As a result of the lack of and/or defective warning(s) and instructions, the subject

tire failed to perform as safely as an ordinary consumer would expect when utilizing the subject

tire in an intended and/or reasonably foreseeable manner and/or the risk of danger inherent in the

lack of and/or defective warning on or with the subject tire outweighed the benefits of the warning,

design and the use of the subject tire.

       72.     Causation: The lack of and/or defective warning(s) and instructions on or with the

subject tire were the direct and proximate cause of the catastrophic tire failure, and/or tread and

belt separation, which caused the subject vehicle to leave the road and which resulted in the subject

accident.

       73.     The lack of and/or defective warning(s) and instructions on or with the subject

vehicle were the direct and proximate cause of Kurt Oestriecher and Sandy Oestriecher’s injuries

and damages.

       74.     Damages: Plaintiff, Sandy Oestriecher, has suffered personal injuries, property

damage and other losses and seeks all damages recoverable under law, including for (a) bodily

injury and any resulting pain and suffering, disability or physical impairment, disfigurement,

mental anguish, inconveniences or loss of capacity for the enjoyment of life, experienced in the

past or to be experienced in the future; (b) the expense of hospitalization, medical and nursing care

and treatment necessarily or reasonably obtained in the past or to be so obtained in the future; (c)

any earnings or working time lost in the past and any loss of ability to earn money in the future;

and (d) any damage to her vehicle or other personal property.




                                                 19
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 20 of 26 PageID 20




       75.     Plaintiff, Kurt Oestriecher, at all times material was legally married to plaintiff

Sandy Oestriecher.

       76.     As a direct and proximate result of the strict liability of Defendants, Kurt

Oestriecher has been in the past and will be in the future deprived of the comfort, care, consortium,

companionship, society, attention and services of his lawful wife, Sandy Oestriecher, and has

suffered property damage and other losses and seeks all such damages recoverable under law.

       WHEREFORE, the Plaintiffs, Sandy Oestriecher and Kurt Oestriecher, her husband,

demand judgment for damages against the Defendants, Goodyear, and further demand trial by jury.

                                 COUNT IV
                NEGLIGENCE AGAINST GOODYEAR – MANUFACTURE

       77.     The Plaintiffs re-adopt and re-allege paragraphs 1 through 46 above.

       78.     Duty: Goodyear, owed a duty to the Plaintiffs, Kurt Oestriecher and Sandy

Oestriecher, and other persons similarly situated to use reasonable care in designing, testing,

assembling, manufacturing, and inspecting the subject tire, so that the subject tire could be safely

used in a manner and for a purpose for which it was made.

       79.     Breach: Goodyear, breached such duties by designing, testing, manufacturing,

assembling, and inspecting the subject tire in such a negligent manner that it was likely to fail even

while being used in an intended and/or reasonably foreseeable manner.

       80.     Causation: The negligent manner in which the subject tire was manufactured was

the direct and proximate cause of the catastrophic tire failure and/or tread and belt separation,

which caused the subject vehicle to leave the road and which resulted in the subject accident.

       81.     The negligent manufacture of the subject tire was the direct and proximate cause of

Kurt Oestriecher and Sandy Oestriecher’s injuries and damages.




                                                 20
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 21 of 26 PageID 21




       82.     Damages: Plaintiff, Sandy Oestriecher, has suffered personal injuries, property

damage and other losses and seeks all damages recoverable under law, including for (a) bodily

injury and any resulting pain and suffering, disability or physical impairment, disfigurement,

mental anguish, inconveniences or loss of capacity for the enjoyment of life, experienced in the

past or to be experienced in the future; (b) the expense of hospitalization, medical and nursing care

and treatment necessarily or reasonably obtained in the past or to be so obtained in the future; (c)

any earnings or working time lost in the past and any loss of ability to earn money in the future;

and (d) any damage to her vehicle or other personal property.

       83.     Plaintiff, Kurt Oestriecher, at all times material was legally married to Plaintiff

Sandy Oestriecher.

       84.     As a direct and proximate result of the negligence of Defendants, Kurt Oestriecher

has been in the past and will be in the future deprived of the comfort, care, consortium,

companionship, society, attention and services of his lawful wife, Sandy Oestriecher, and has

suffered property damage and other losses and seeks all such damages recoverable under law.

       WHEREFORE, the Plaintiffs, Sandy Oestriecher and Kurt Oestriecher, her husband,

demand judgment for damages against the Defendants, Goodyear, and further demand trial by jury.

                                   COUNT V
                     NEGLIGENCE AGAINST GOODYEAR – DESIGN

       85.     The Plaintiffs re-adopt and re-allege paragraphs 1 through 46 above.

       86.     Duty: Goodyear owed a duty to the Plaintiffs, Kurt Oestriecher and Sandy

Oestriecher, and other persons similarly situated to use reasonable care in designing, testing,

assembling, manufacturing, and inspecting the subject tire, so that the subject tire could be safely

used in a manner and for a purpose for which it was made.




                                                 21
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 22 of 26 PageID 22




       87.     Breach: Goodyear breached such duties by designing, testing, manufacturing,

assembling, and inspecting the subject tire in such a negligent manner that it was likely to fail even

while being used in an intended and/or reasonably foreseeable manner.

       88.     Causation: The negligent manner in which the subject tire was designed was the

direct and proximate cause of the catastrophic tire failure and/or tread and belt separation, which

caused the subject vehicle to leave the road and which resulted in the subject accident.

       89.     The negligent design of the subject tire was the direct and proximate cause of Kurt

Oestriecher and Sandy Oestriecher’s injuries and damages.

       90.     Damages: Plaintiff, Sandy Oestriecher, has suffered personal injuries, property

damage and other losses and seeks all damages recoverable under law, including for (a) bodily

injury and any resulting pain and suffering, disability or physical impairment, disfigurement,

mental anguish, inconveniences or loss of capacity for the enjoyment of life, experienced in the

past or to be experienced in the future; (b) the expense of hospitalization, medical and nursing care

and treatment necessarily or reasonably obtained in the past or to be so obtained in the future; (c)

any earnings or working time lost in the past and any loss of ability to earn money in the future;

and (d) any damage to her vehicle or other personal property.

       91.     Plaintiff, Kurt Oestriecher, at all times material was legally married to Plaintiff

Sandy Oestriecher.

       92.     As a direct and proximate result of the negligence of Defendants, Kurt Oestriecher

has been in the past and will be in the future deprived of the comfort, care, consortium,

companionship, society, attention and services of his lawful wife, Sandy Oestriecher, and has

suffered property damage and other losses and seeks all such damages recoverable under law.

       WHEREFORE, the Plaintiffs, Sandy Oestriecher and Kurt Oestriecher, her husband,

demand judgment for damages against the Defendants, Goodyear, and further demand trial by jury.

                                                 22
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 23 of 26 PageID 23




                             COUNT VI
       NEGLIGENCE AGAINST GOODYEAR – WARNING(S)/INSTRUCTION(S)

       93.     The Plaintiffs re-adopt and re-allege paragraphs 1 through 46 above.

       94.     Duty: At all times material hereto, the use of the subject tire in a manner that was

intended and/or reasonably foreseeable by Goodyear, involved substantial danger that would not

be readily recognized by an ordinary user of the subject tire.

       95.     At all times material hereto, this danger was known or knowable by Goodyear in

light of the generally recognized and prevailing best scientific knowledge available at the time of

the design, manufacture, and distribution of the subject tire.

       96.     At all times material hereto, Goodyear had a duty to plaintiffs and others similarly

situated to provide an adequate warning(s) and instruction(s) to the Plaintiffs on how to use,

maintain and recognize and appreciate the danger inherent within the subject tire.

       97.     Breach: At all times material hereto, Goodyear breached that duty by failing to

give adequate warning(s) and instruction(s) of the danger associated with the subject tire.

       98.     Causation: The lack of and/or negligent warning(s) and instruction(s) on or with

the subject tire was the direct and proximate cause of the catastrophic tire failure, and/or tread and

belt separation, which caused the subject vehicle to leave the road and which resulted in the subject

accident.

       99.     The lack of and/or negligent warning(s) and instruction(s) on or with the subject

tire was the direct and proximate cause of Kurt Oestriecher and Sandy Oestriecher’s injuries and

damages.

       100.    Damages: Plaintiff, Sandy Oestriecher, has suffered personal injuries, property

damage and other losses and seeks all damages recoverable under law, including for (a) bodily

injury and any resulting pain and suffering, disability or physical impairment, disfigurement,



                                                 23
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 24 of 26 PageID 24




mental anguish, inconveniences or loss of capacity for the enjoyment of life, experienced in the

past or to be experienced in the future; (b) the expense of hospitalization, medical and nursing care

and treatment necessarily or reasonably obtained in the past or to be so obtained in the future; (c)

any earnings or working time lost in the past and any loss of ability to earn money in the future;

and (d) any damage to her vehicle or other personal property.

       101.    Plaintiff, Kurt Oestriecher, at all times material was legally married to Plaintiff

Sandy Oestriecher.

       102.    As a direct and proximate result of the negligence of Defendants, Kurt Oestriecher

has been in the past and will be in the future deprived of the comfort, care, consortium,

companionship, society, attention and services of his lawful wife, Sandy Oestriecher, and has

suffered property damage and other losses and seeks all such damages recoverable under law.

       WHEREFORE, the Plaintiffs, Sandy Oestriecher and Kurt Oestriecher, her husband,

demand judgment for damages against the Defendants, Goodyear, and further demand trial by jury.

                                   COUNT VII
                       BREACH OF WARRANTIES BY GOODYEAR

       103.    The Plaintiffs re-adopt and re-allege paragraphs 1 through 46 above.

       104.    Goodyear impliedly and/or expressly warranted that the subject tire, and each and

every component thereof, was fit for the purpose for which it was to be used, was merchantable,

and was free from design and manufacturing defects to consumers and users thereof.

       105.    Goodyear breached those warranties when the subject tire, and each and every

component part thereof, was not merchantable, free from such defects nor fit for the purpose for

which it was to be used, because it was defective.

       106.    Plaintiff, Sandy Oestriecher, has suffered personal injuries, property damage and

other losses and seeks all damages recoverable under law, including for (a) bodily injury and any



                                                 24
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 25 of 26 PageID 25




resulting pain and suffering, disability or physical impairment, disfigurement, mental anguish,

inconveniences or loss of capacity for the enjoyment of life, experienced in the past or to be

experienced in the future; (b) the expense of hospitalization, medical and nursing care and

treatment necessarily or reasonably obtained in the past or to be so obtained in the future; (c) any

earnings or working time lost in the past and any loss of ability to earn money in the future; and

(d) any damage to her vehicle or other personal property.

       107.    Plaintiff, Kurt Oestriecher, at all times material was legally married to plaintiff

Sandy Oestriecher.

       108.    As a direct and proximate result of the breach of warranty of Defendants, Kurt

Oestriecher has been in the past and will be in the future deprived of the comfort, care, consortium,

companionship, society, attention and services of his lawful wife, Sandy Oestriecher, and has

suffered property damage and other losses and seeks all such damages recoverable under law.


       WHEREFORE, the Plaintiffs, Sandy Oestriecher and Kurt Oestriecher, her husband,

demand judgment for damages against the Defendants, Goodyear, and further demand trial by jury.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a jury trial on all issues so triable as a matter of right.

Dated: April 21, 2020

                                               Respectfully submitted,

                                               COLSON HICKS EIDSON, P.A.
                                               255 Alhambra Circle – Penthouse
                                               Coral Gables, Florida 33134
                                               Telephone: (305) 476-7400
                                               Facsimile: (305) 476-7444

                                               By: /s/ Julie Braman Kane
                                                   Julie Braman Kane – Trial Counsel
                                                   Florida Bar No. 980277
                                                   Primary E-mail: julie@colson.com


                                                  25
Case 3:20-cv-00412-TJC-PDB Document 1 Filed 04/21/20 Page 26 of 26 PageID 26




                                      Secondary E-mail: b.cancela@colson.com
                                                         eservice@colson.com
                                      Zachary A. Lipshultz
                                      Florida Bar No. 123594
                                      Primary E-mail: zach@colson.com
                                      Secondary E-mail: eservice@colson.com
                                      Counsel for Plaintiffs




                                     26
